           Case 6:19-bk-01601-KSJ         Doc 10     Filed 05/31/19      Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

In re:                                          )
         BRANDY BUCCI                           )       Case No. 6:19-bk-01601-KSJ
                                                )       Chapter 7
                                                )
                Debtor(s)                       )

                    REPORT AND NOTICE OF TRUSTEE'S
             INTENTION TO ABANDON PROPERTY OF THE ESTATE
TO:             All Interested Parties

FROM:           Emerson C. Noble, Trustee


            NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING
         Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files an objection within
fourteen (14) days from the date set forth on the attached proof of service plus an
additional three (3) days for service if any party was served by U.S. mail.
         If you object to the relief requested in this paper, you must file a response with the
Clerk of the Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801 and
serve a copy on Emerson C. Noble, Trustee, Post Office Box 622798, Oviedo, Florida
32762-2798, and any other appropriate persons within the time allowed. If you file and
serve an response within the time permitted, the Court will either schedule and notify you
of a hearings, or consider the response and grant or deny the relief requested without a
hearing.
         If you do not file a response within the time permitted, the Court will consider that
you do not oppose the relief requested in the paper, will proceed to consider the paper
without further notice and hearing, and may grant the relief requested.
        Case 6:19-bk-01601-KSJ           Doc 10     Filed 05/31/19     Page 2 of 2




       Pursuant to 11 U.S.C. §554, and F.R.B.P. 6007, notice is hereby given of the

abandonment of all right, title and interest in the property described below:

   Described in the petition as “5575 US Highway 1, Rockledge, FL 32955”, a “2012
 Chevrolet Equinox”, VIN: not provided/not known, a “2000 Honda Accord”, VIN: not
provided/not known; “2016 Ford Escape, VIN: 1FMCU0F736GUA79183” and “animals”
                               (collectively, the “Property”)

       The Property is being abandoned for the following reasons:

       1. The Trustee has determined the cost of sale and removal of The Property is

equal to or greater than its value and the Property is of nominal value to the estate.

       2. Further administration of the Property is burdensome to the estate.

       Dated: May 31, 2019


                                               /s/ Emerson C. Noble
                                               Emerson C. Noble, Trustee
                                               Post Office Box 622798
                                               Oviedo, Florida 32762-2798
                                               Phone: (407) 628-9300
                                               Facsimile (407) 647-6452

       I HEREBY CERTIFY that a true copy of the foregoing was furnished either
electronically or by First-Class United States Mail, postage prepaid, this 31st day of
May, 2019 to all persons on the current mailing matrix attached to the original of this
document.


                                                      /s/ Emerson C. Noble
                                                      Emerson C. Noble, Trustee




                                             2
